Citation Nr: 0024138	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to July 7, 1998 for 
assignment of a 100 percent rating for depressive disorder 
with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to August 1973.

This matter arises from an October 1998 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The RO assigned a 100 percent rating for the veteran's 
psychiatric disorder, effective July 7, 1998.  The veteran 
disagreed with the date chosen for assignment of the 100 
percent rating for his psychiatric disorder, and this appeal 
ensued.

FINDINGS OF FACT

1.  An August 1995 statement of the case (SOC) explaining the 
denial of entitlement to a rating in excess of 10 percent for 
a psychiatric disorder in a June 1995 rating action was not 
the subject of a timely substantive appeal.  

2.  An April 1996 RO rating decision which assigned a 50 
percent rating for the veteran's psychiatric disorder, then 
classified as depressive disorder with psychophysiologic 
disorder of the respiratory system, bronchial asthma was not 
the subject of a timely notice of disagreement.  

3.  A claim for an increased rating for a psychiatric 
disorder was received by the RO on July 7, 1998.

4.  The evidence which was of record within one year prior to 
the July 7, 1998 claim did to demonstrate that the veteran's 
psychiatric disorder, now classified as depressive disorder 
with psychotic features, resulted in total social and 
occupational impairment.  

CONCLUSIONS OF LAW

1.  The June 1995 and April 1996 rating actions concerning 
the then assigned evaluations for a psychiatric disorder are 
final.  38 C.F.R. § 20.302 (1999).

2.  An effective date prior to July 7, 1998 for assignment of 
a 100 percent rating for depressive disorder with psychotic 
features is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. § 3.400 and § 4.130, Diagnostic Code 9434 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1995 rating decision of the RO confirmed and continued 
a 10 percent rating for a disability then classified as 
anxiety psychoneurosis with physiologic disturbance of the 
respiratory system, bronchial asthma.  The veteran submitted 
a timely notice of disagreement (NOD) with that rating 
decision in July 1995.  The RO thereafter issued an SOC to 
the veteran in August 1995.  The veteran did not timely 
appeal the August 1995 SOC.  

Following the submission of additional medical evidence, the 
RO entered a rating decision in April 1996 which assigned a 
50 percent rating for a disability then classified as 
depressive disorder (formerly anxiety psychoneurosis) with 
physiologic disorder of the respiratory system, bronchial 
asthma.  The veteran was informed of that rating decision by 
letter dated May 9, 1996.  On that same day, he was issued a 
supplemental statement of the case explaining the basis of 
the increase in rating for the psychiatric disorder to 50 
percent.

In response to the May 9, 1996 notice letter, the veteran 
submitted a statement in support of his claim for increase on 
November 20, 1996.  In that statement, he requested a 60-day 
extension to obtain additional medical information.  No 
additional medical information was forthcoming during the 
requested 60-day extension.  An NOD with the April 1996 
rating decision was not received by May 9, 1997, within one 
year of the May 9, 1996 notice letter.  

The current claim for an increased rating for a psychiatric 
disorder was received on July 7, 1998.

A VA psychiatric examination was performed in August 1998.  
The veteran appeared to have difficulty concentrating and had 
to be refocused.  Psychomotor activity was reduced.  Speech 
productions were rambling.  Affect was flat and constricted.  
Mood was depressed.  Paranoid persecutory ideation was 
expressed.  He had ideas of reference.  Memory and 
concentration were impaired.  The primary diagnosis was 
depressive disorder with psychotic features.  The examiner 
noted that the current diagnosis was a correction of the 
previous diagnosis of generalized anxiety disorder.  The 
assessment was that the veteran was socially withdrawn and 
was not able to work.  The examiner assigned a Global 
Assessment of Functioning score of 45.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  


Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

The effective date for an award of increased disability 
compensation is the date it was factually ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  If a 
claim is not received within one year, the effective date is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 (o)(2) (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  38 C.F.R. Part 4.  


A 100 percent rating is provided for major depressive 
disorder where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (1999).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (1999).


The veteran alleges that a 100 percent rating for his 
psychiatric disorder should be assigned earlier than July 7, 
1998.  The Board begins by noting that the August 1995 SOC 
was not the subject of a timely substantive appeal and the 
April 1996 rating decision assigning a 50 percent rating for 
the veteran's psychiatric disorder was not the subject of a 
timely NOD.  As such, the June 1995 and April 1996 rating 
actions were final as to the evidence of record at each of 
those times.  Since the date of receipt of the most recent 
claim for an increased rating for a psychiatric disorder is 
July 7, 1998, the earliest possible effective date for 
assignment of a rating greater than 50 percent is July 7, 
1997, according to governing criteria cited above.  A 
determination as to the proper effective date for the 
assignment of a higher rating for the veteran's psychiatric 
disorder turns on whether, within one year prior to July 7, 
1998, it was factually ascertainable that an increase in 
disability had occurred.  


Here, the first pertinent medical evidence demonstrating an 
increase in disability of the veteran's psychiatric disorder, 
beyond the criteria for assignment of a 50 percent rating, 
was the report of a VA examination performed in August 1998.  
The veteran has provided no medical records reflecting 
treatment of his psychiatric disorder during the one year 
period prior to submission of the July 7, 1998 claim for 
increase.  


Accordingly, within the parameters of the controlling laws 
and regulations, it was first factually ascertainable that an 
increase in disability from the veteran's psychiatric 
disorder had occurred at a point in time which postdated the 
receipt of the claim for increase.  Accordingly, an effective 
date for an increased rating cannot be assigned prior to the 
date of receipt of the claim for increase; in this case, July 
7, 1998.  



ORDER

Entitlement to an effective date prior to July 7, 1998 for 
assignment of a 100 percent rating for depressive disorder 
with psychotic features is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

